DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim includes multiple instances of “an corresponding,” which should apparently read “a corresponding.”  Appropriate correction is required.

Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seo et al. (US Patent Number 9963055).
Regarding claim 1, Seo discloses a leg rest apparatus comprising: a pair of fixing plates (20, 30) configured to be connected to a seat cushion frame; a main pipe (21) connected between internal surfaces of the pair of fixed plates; a tilt motor (60) tiltably mounted to the main pipe; a pair of main links (110), rear end portions of which are each hingedly fastened to an external surface of an corresponding one of the pair of fixed plates by a first hinge pin; a support pipe connected between front end portions of the pair of main links (while no member is labeled, several components could be viewed as such; see figures); a lead nut bracket (not labeled, but associated with 70; see figures) coupled to a lead screw (70) and movable forwards and backwards, wherein the lead screw is an output shaft of the tilt motor, and hingedly fastened to the support pipe; a pair of leg rest links (40 and/or adjacent members) mounted on a first side and a second side of a leg rest frame; and a pair of driving links (120), each being hingedly fastened to an corresponding one of the pair of leg rest links, an corresponding one of the pair of main links, and an corresponding one of the pair of fixed plates, operating in linkage with the pair of main links, and folding or unfolding the pair of leg rest links (this is the general manner of operation).  While Seo accordingly appears to disclose the limitations as claimed, the particular motion and arrangement may not be explicit (e.g. the relative mounting of motor and pipe, the support pipe, particulars of screw arrangement, ect.).  However, as such arrangements are well-known and as duplication and rearrangement of components requires only routine skill in the art, in the case that Seo did not clearly disclose the features, it would have been obvious to provide the claimed arrangement based on normal variation to improve function, support, and comfort for various users.
Regarding claims 5-8, Seo appears to disclose a motor mounting bracket to which the tilt motor is tiltably fastened is fixedly mounted to the main pipe, wherein the motor mounting bracket is provided with a first hinge hole formed in a lower portion of the motor mounting bracket, and the tilt motor has a first hinge end portion hingedly fastened to the first hinge hole by a first tilting pin, wherein the lead nut bracket includes a lead nut portion engaged to the lead screw and movable forwards and backwards of the lead screw according to a rotation of the lead screw, and a bracket portion hingedly fastened to the support pipe, wherein the lead nut portion and the bracket portion are integrally formed into a single piece, and wherein the bracket portion is provided with a second hinge hole formed at a front end portion of the bracket portion, and the support pipe is provided with a second hinge end portion hingedly fastened to the second hinge hole by a second tilting pin (see figures; that is, Seo’s figures show the claimed arrangement, but the disclosure does not detail the arrangement clearly).  However, as such arrangements are well-known and as duplication and rearrangement of components requires only routine skill in the art, in the case that Seo did not clearly disclose the features, it would have been obvious to provide the claimed arrangement based on normal variation to improve function, support, and comfort for various users.

Allowable Subject Matter
Claims 2-4, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636